Citation Nr: 1421508	
Decision Date: 05/13/14    Archive Date: 05/21/14

DOCKET NO.  11-22 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an effective date earlier than January 21, 2011, for a grant of a total disability rating for compensation based on individual unemployability (TDIU).  



REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel




INTRODUCTION

The Veteran served on active duty from May 1974 to May 1996.  

This case was previously before the Board of Veterans' Appeals (Board) on appeal from rating action by the above Department of Veterans Affairs (VA) Regional Office (RO).  In May 2011, the Board remanded the case for a statement of the case (SOC) addressing the issue of entitlement to TDIU pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  

In point of fact, and as clarified in a telephone conversation with the Veteran, the notice of disagreement (NOD) filed by the Veteran that necessitated the completion of an SOC was with respect to the effective date assigned for the grant of TDIU.  See June 24, 2011, Report of Contact.  An SOC with respect to the issue of entitlement to an earlier effective date for TDIU was completed in August 2011, and the Veteran perfected an appeal with respect to this issue by submission of a substantive appeal in August 2011 (via a VA Form 9, Appeal to the Board of Veterans Appeals).  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302 (2013).  As such, the issue for consideration is as listed on the Title Page.  

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.  


FINDINGS OF FACT

1.  VA received a claim for a TDIU rating on August 5, 2009.

2.  A March 2011 rating decision granted a TDIU rating, effective from January 21, 2011.
3.  The evidence shows that the Veteran's service-connected disabilities precluded him from securing or following a substantially gainful occupation from the date of the claim, August 5, 2009.


CONCLUSION OF LAW

The criteria for an earlier effective date of August 5, 2009, for the award of a TDIU rating are met.  38 U.S.C.A. §§ 5107, 5110, 7104, 7105 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 3.400, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

The Board finds that all required notice regarding the issues have been met.  VCAA letters were issued to the Veteran in August 2009 and February 2011 which set forth the responsibility of the parties in providing evidence, the manner of assigning disability ratings, and the manner of assigning effective dates.  The Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  It is also noted that the VA General Counsel, in a precedential opinion, has indicated that 38 U.S.C.A. § 5103(a) notice is not required with respect to an NOD  with the "downstream" issue of the effective date assigned for increased compensation, such as the grant of TDIU in the instant case.  See VAOPGCPREC 8-2003. 

Relevant to the duty to assist, all pertinent evidence is of record, to include reports from VA examinations assessing the impact of the Veteran's service connected disabilities on his occupational functioning conducted in October 2009 and February 2011, and neither the Veteran nor his attorney has identified any pertinent evidence that remains outstanding.  

In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose with respect to the matter adjudicated in this decision.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case with respect to the claim adjudicated herein, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim adjudicated herein.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


II.  Analysis

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on a claim for increase is generally the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110(a)  38 C.F.R. § 3.400.  However, the effective date of an award of increased disability compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability has occurred, if the claim is received within one year from such date; otherwise, it is the date of receipt of the claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded from obtaining or maintaining any substantially gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  Neither the Veteran's nonservice-connected disabilities nor advancing age may be considered.  38 C.F.R. §§ 3.340, 3.341, 4.16.

A total rating for compensation purposes may be assigned where the schedular rating is less than total, when it is found that a Veteran is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  For the above purpose of one 60 percent disability or one 40 percent disability, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a)(1).

If a Veteran fails to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), an extraschedular rating is to be considered by the Director of Compensation and Pension Service if the evidence suggests that such Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability. 38 C.F.R. § 4.16(b).

Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim; if so, the claim is denied.  If the evidence is in support of the claim, or is in equal balance, the claim is allowed. Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Board has reviewed all of the evidence of record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim adjudicated herein.   

In August 2009, the Veteran filed a claim for TDIU (via a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability).  On this form, the Veteran listed his occupational experience as an assembler and noted that he became too disabled to work in May 2009.  He reported education through two years of college.  

At the time the Veteran filed his claim in August 2009, service connection was in effect for the following disabilities:  left knee joint instability, rated 30 percent disabling; right knee joint instability, rated 20 percent disabling; left knee degenerative joint disease, rated 20 percent disabling; cervical spine degenerative disc disease with left upper extremity radiculopathy, rated 20 percent disabling; right knee degenerative disease, rated 20 percent disabling; left bicep rupture, rated 10 percent disabling; tinnitus, rated 10 percent disabling; and a fracture of the right big toe, nose fractures, hypertension, and left leg varicose vein disease, each rated noncompensable.  The service connected disabilities combined to be 80 percent disabling effective from January 2007.  [The current service connected disabilities and ratings assigned for such disabilities as reflected on the most recent rating decision, aside from post traumatic headaches, rated noncompensable, are the same as those in effect in August 2009.] 

A January 2010 rating decision denied the Veteran's claim for TDIU.  The evidence then of record included the reports from an October 2009 VA examination, at which time the Veteran reported that he had not worked since April 2009.  His most recent occupation was said to have been as an "assembly line/team leader" for a Kawasaki plant.  He reported that he had suffered from on the job accidents, to include one that resulted in an injury to his left shoulder in 2008 which led to his being placed on light duty.  Following private surgery in April 2009, the Veteran stated that he went back to work in April/May but was fired shortly thereafter.  As the injury that necessitated this shoulder surgery was said to have been incurred at work, the Veteran indicated that a lawyer was assisting him with a workman's compensation claim.  He stated that he had applied for other jobs, but indicated that he had not been hired "due to the economy, his age, his medical conditions[, and his] education."  The Veteran reported that the injury to his left arm and shoulder that precipitated his firing was not one of his service connected disabilities. 

As for the impact of the service disabilities upon work functioning while he was employed, first with respect to the bilateral knee instability, the Veteran reported to the examiner in October 2009 that he was able to function while enduring the pain in each knee when he was working because he had "no choice but to work."  The knee instability was said to result in constant pain and prevent the Veteran from standing longer than 20 minutes.  

With respect to the impact of the cervical degenerative disc disease, the Veteran reported that he was told that he could not perform any "overhead" work activities that required looking up for any extended period of time.  He also described head pain while turning to the left and indicated that he could not complete any functions that required him to put force on his neck.  

As for the impact of the left bicep rupture, the Veteran reported that this resulted in his not being able to lift objects weighing more than 25 pounds, and that his job requirements frequently required him to lift such objects.  This condition prevented the Veteran from extending his left arm further than 90 degrees; reaching his left arm behind his back higher than his buttocks; and touching his back with this left arm.  

The Veteran also reported that if he accidentally hit his right great toe at work, he experienced intense pain.  He described tripping due to his right great toe at least two to three times in his last year of work, but indicated that there were no functions at work that were precluded by this right great toe.  With respect to his nasal fractures, he reported that when it was dusty at work, he had congestion with difficulty with breathing but that he could still perform all work functions.  

The Veteran informed the examiner in October 2009 that he noticed having elevated blood pressure at work, but that this did not require him to go home and that this condition did not preclude any work functions.  Finally with respect to varicose veins in his left leg, the Veteran reported that this condition did not preclude any work functions but that it resulted pain in his left leg after standing for the long periods (8-10 hours) required at work.  

The medical professional who examined the Veteran in October 2009 was asked to provide an addendum opinion that more specially addressed the effects of his service connected disabilities on his occupational activities.  The requested addendum opinion, completed in December 2009, was as follows:  

After review of all his [service connected disabilities at the October 2009 VA examination], the [V]eteran's limitations as prior described in detail are an accurate reflection of his overall disabilities when preventing him to obtain gainful employment [sic].  

The Veteran was notified of the January 2010 rating decision denying his claim for TDIU on January 22, 2010.  A statement from the Veteran's attorney dated January 22, 2011, and received at the RO on January 24, 2011, that was accompanied by VA clinical records raised the issue of entitlement to TDIU.  With application of the "mailbox rule," this January 2011 statement from the Veteran's attorney was received within the one year appeal period following the notice of the January 2010 rating decision.  38 C.F.R. §§ 20.302(a), 20.305(a).  Thus, if the January 2011 statement were construed as an NOD as to the January 2010 rating decision, and not a separate claim, the claim for TDIU that was ultimately granted by a March 2011 rating decision may be viewed as having been pending since the filing of the VA Form  21-8940 in August 2009.  Instead, and based on a determination that the claim for TDIU had been received on that date, the March 2011 rating decision's grant of TDIU was made effective from January 21, 2011.  Irrespective of whether the January 2011 correspondence represented a NOD, the Board finds that the August 5, 2009 claim remained open because within one year of the January 2010 decision denying the claim for a TDIU rating, the Veteran, through his representative, submitted new and material evidence concerning the claim for a TDIU.  See 3.156(b).  Thus, the Veteran's assigned effective date will be the date of the claim, August 5, 2009 or date entitlement arose, whichever is later.

After review of the evidence in this case, the Board finds that the Veteran's nonservice-connected shoulder/arm disability has an impact on the Veteran's ability to engage in a substantially gainful occupation.  Notwithstanding such, the Board finds that the Veteran's service-connected disabilities in and of themselves prevents the Veteran from engaging in a substantially gainful occupation when taking into consideration the Veteran's work history, education and the impact of his service-connected disabilities, effective the date of his claim on August 5, 2009.  From the date of the claim, the evidence shows that the Veteran's service-connected disabilities prevent any standing for long periods of time; prevents him from putting any strain on his neck, including by looking up for extended periods of time; and prevents him from being able to lift, pull or push over 25 pounds.  The Veteran's work history has heavily included physical duties.  Although the Veteran has a high school diploma and has completed 2 years of college, there is nothing in the record indicating that he has a history of any type of sedentary employment.  The Board notes that in February 2011, the VA examiner has stated that many of his service-connected disabilities had no impact on sedentary employment; however, it was noted that his service-connected varicose veins would impact sedentary employment.  Moreover, the VA examinations and addendums dated in October 2009, December 2009 and February 2011 is supportive of the findings that the Veteran's service-connected disabilities prevent him from being able to engage in a substantially gainful occupation from the date of his claim in August 2009.  In this regard, the December 2009 addendum indicates that the Veteran's limitations from his service-connected disabilities would prevent him from obtaining gainful employment and this conclusions is consistent with the findings of the February 2011 VA examiner, as well as the Veteran's assertion of not being able to work due to service-connected disabilities beginning in 2009.  

In light of the foregoing, the Board finds that the evidence is supportive of an earlier effective date of August 5, 2009.  The preponderance of the evidence, however, is against a finding for an earlier effective date.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013).


ORDER

An earlier effective date of August 5, 2009, for a grant of TDIU rating is granted.  



____________________________________________
K.OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


